Citation Nr: 0639897	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-44 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected left-sided subdural hematoma 
with post-concussion syndrome and migraine headaches.

2.  Entitlement to an earlier effective date than February 
10, 2004 for a 30 percent disability rating for service-
connected left-sided subdural hematoma with post-concussion 
syndrome and migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
April 1994 to January 1995, and approximately 4 months of 
prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that granted an increased rating to 30 
percent and assigned February 10, 2004 (date of receipt of 
claim for increase) as the effective date for the increase.  
The veteran has appealed both issues.  

The veteran and his spouse testified at a personal hearing at 
the RO in March 2005, and at a videoconference personal 
hearing before the undersigned Veterans Law Judge in December 
2005. 

The issue of entitlement to an earlier effective date than 
February 10, 2004 for a 30 percent disability rating for 
service-connected left-sided subdural hematoma with post-
concussion syndrome and migraine headaches is addressed in 
the REMAND portion of the decision below, and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

The veteran's service-connected left-sided subdural hematoma 
with post concussion syndrome and migraine headaches manifest 
symptoms that more nearly proximate very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for 
service-connected left-sided subdural hematoma with post 
concussion syndrome and migraine headaches have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.14, 4.124a, 
Diagnostic Codes 8045-8100 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A VA notice and duty to assist letter dated in March 2004 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 for the increased rating issue.  Because 
the full benefit of an increased rating (maximum schedular 
rating of 50 percent) for service-connected left-sided 
subdural hematoma with post concussion syndrome and migraine 
headaches is being granted by this Board decision, no further 
notice or assistance to the appellant is required regarding 
this increased rating issue.  As previously noted, the issue 
of an earlier effective date for this disability is being 
remanded for additional development.  Thus, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the increased rating issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994). 

Diagnostic Code 8045, for rating brain disease due to trauma, 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207); and purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a.

The April 2004 rating decision on appeal granted an increased 
rating of 30 percent for the veteran's service-connected 
left-sided subdural hematoma with post concussion syndrome 
and migraine headaches under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  The veteran disagreed with the 30 percent rating 
assigned, and contends that a higher rating than 30 percent 
is warranted, and that this disability is productive of 
severe economic inadaptability.  

Under the schedule of ratings for neurological conditions and 
convulsive disorders, Diagnostic Code 8100 provides that 
migraine headaches are to be rated as follows: 30 percent for 
characteristic prostrating attacks occurring on an average 
once a month over last several months, and 50 percent 
(maximum schedular rating) for very frequent completely 
prostrating and prolonged attacks that are productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a.

After a review of the evidence, and resolving doubt in the 
veteran's favor, the Board finds that the veteran's service-
connected left-sided subdural hematoma with post concussion 
syndrome and migraine headaches manifest symptoms that more 
nearly proximate very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, as contemplated by a 50 percent (maximum 
schedular) rating under Diagnostic Code 8100.  The symptoms 
include prostrating and prolonged attacks of headache that 
occur from two to four times per week and include symptoms of 
slurred speech, disequilibrium, visual disturbances, nausea, 
fatigue, and cause frequent time lost from work that 
approximates severe economic inadaptability.

The lay evidence includes the veteran's and his spouse's 
personal hearing testimony to the effect that the migraine 
headache symptoms had increased in frequency and severity, 
with some type of headaches up to two to three times per day 
that last several hours, with more severe headaches that 
occur two to four times per week and cause incapacitation; 
the veteran's spouse on occasions had to pick him up from 
work due to the severity of headaches; the veteran 
experiences slurred speech, disequilibrium, visual 
disturbances, nausea, and fatigue in conjunction with some of 
the headache attacks; the strong pain medication for the 
headaches caused the veteran to sleep or "knock out"; the 
headaches affected the veteran's ability to concentrate and 
remember, and made him irritable; and the veteran is only 
able to work part time from 15 to 20 hours per week due to 
the headaches and related symptoms.  The lay evidence also 
includes a 10 day headache journal by the veteran that 
include severe headaches, dizziness, upset stomach, and 
stuttering, and shows the need for medication, and that the 
veteran subsequently slept many times following headaches and 
medication.

The medical evidence of record includes VA treatment records 
that show chronic headaches and regular treatment with 
medications.  A VA psychiatric examination in April 2005 
reflects the veteran's reports of headaches three to four 
times per week that make him irritable and upset, that others 
have told the veteran he has memory problems, stuttering 
associated with headaches, that the veteran was unable to 
work full-time, and heat and strenuous activity caused 
headaches; and the VA psychologist's indication that the 
veteran appeared to be suffering adjustment symptoms related 
to the report of frequent pain; and the Axis IV diagnosis 
included underemployment and reported chronic pain. 

A VA neurologic examination in April 2005 reflects the 
veteran's reports of similar symptoms, that also included 
having to take medications and lie down in a dark quiet room 
for several hours three to four times per week; the 
examiner's opinion that the veteran's disability and symptoms 
were productive of severe headaches three to four times per 
week that impacted the quality of life and ability to work; 
and the VA examiner's statement that, although she found no 
evidence of memory problems, and such persistence of 
headaches was usually multifactoral, it was impossible to 
differentiate the veteran's current symptoms from his 
service-connected post-concussion syndrome and migraine 
headaches.  The Board is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996). 

Based on this evidence, the Board finds that the symptoms 
more nearly approximate the criteria for an increased rating 
of 50 percent for service-connected left-sided subdural 
hematoma with post concussion syndrome and migraine 
headaches.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.124a, Diagnostic Codes 8045-8100.  The 
Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1), but finds no evidence that the 
veteran's service-connected disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  The schedular 
rating criteria in this case specifically contemplates rating 
such factors as frequency, severity, and duration of attacks, 
and the impact of the attacks on economic inadaptability.  In 
the absence of such factors, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A disability rating of 50 percent for service-connected left-
sided subdural hematoma with post-concussion syndrome and 
migraine headaches is granted, subject to the criteria for 
payment of monetary awards.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The notice of what is necessary to substantiate the claim for 
an earlier effective date for an increased rating was not 
provided the veteran. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v.  Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an earlier 
effective date than February 10, 2004 for the grant of 
increased rating for service-connected left-sided subdural 
hematoma with post-concussion syndrome and migraine 
headaches. 

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38  
U.S.C.A. §§ 5103(a) and 5103A and 38 
C.F.R. 
§ 3.159 (2006), as well as VAOPGCPREC 7-
2004, is fully satisfied regarding the 
issue of entitlement to an earlier 
effective date than February 10, 2004 for 
the grant of an increased rating for 
service-connected left-sided subdural 
hematoma with post-concussion syndrome 
and migraine headaches.  In particular, 
VA must send the veteran a corrective 
notice, that includes: (1) an explanation 
as to the information or evidence needed 
to establish an effective date for an 
increased rating earlier than the date of 
receipt of claim (February 10, 2004), and 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to evidence of increase in 
severity of disability prior to the 
February 10, 2004, date of receipt of 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duty to notify a 
claimant regarding this earlier effective 
date issue.   

2.  When the notice requested has been 
completed, the issue of entitlement to an 
earlier effective date than February 10, 
2004 for the grant of an increased rating 
for service-connected left-sided subdural 
hematoma with post-concussion syndrome 
and migraine headaches should again be 
reviewed on the basis of any additional 
evidence.  If the benefits sought are not 
granted, the appellant should be 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the case is 
returned to the Board for further review. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand is to comply 
with due process of law that includes adequate notice 
regarding the evidence needed to substantiate a claim for 
earlier effective date for increased rating.  The Board 
intimates no opinion as to the ultimate disposition warranted 
in this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


